Citation Nr: 0818775	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision from the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO). 



FINDING OF FACT

In March 2005, the appropriate U.S. service department 
certified that the appellant had no service as a member of 
the Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 1521, 5103, 5103A, 
5107 (West & Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 
3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 imposes 
obligations on VA in terms of its duty to notify and assist 
claimants in the development of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
including any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was informed in a March 2005 and multiple 
subsequent communications to submit his Affidavit for 
Philippine Army Personnel.  He was told that the National 
Personnel Records Center (NPRC) had found no evidence that he 
had served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.

He was subsequently informed in later communications that the 
certification from the NPRC showed that he had no valid 
military service.  He was again asked to send his Affidavit 
for Philippine Army Personnel.  He has failed to submit such 
document.  Moreover, the appellant has provided no further 
evidence that would warrant a request for re-certification 
from the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department). 

VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from, or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the claimant's ineligibility for the benefits sought 
because of a lack of qualifying service, a lack of veteran's 
status, or a lack of legal eligibility.  38 C.F.R. § 
3.159(d).  Accordingly, any deficiency in notice to the 
appellant, including the respective responsibilities for the 
parties when securing evidence, is harmless, nonprejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003). 

I.  Analysis

The appellant claims he served in a recognized guerrilla 
unit.  He submitted a statement from an officer in that unit 
who stated that the appellant served in that unit.  He noted 
that the Philippine government recognizes him as a World War 
II veteran.  

Of record is a response to a request for information from 
NPRC dated in March 2005 that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.41.

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States military service department.  The 
March 2005 certification from the NPRC indicating that the 
appellant had no qualifying service is binding on VA.  See 
generally Spencer v West, 13 Vet. App. 376 (2000).

The appellant had no qualifying service in the United States 
Armed Forces; he is not a "veteran" for VA benefits purposes; 
and he is not eligible for VA benefits.

As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown,  6 
Vet. App. 426, 429-30.


ORDER

Basic eligibility for VA death benefits is not warranted; the 
appeal is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


